Citation Nr: 0712704	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-29 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder due to 
exposure in service to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1971, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for a skin condition 
due to herbicide exposure.  In August 2004, the veteran 
appeared and testified before the undersigned at a Board 
hearing at the RO.  A transcript of that hearing is of 
record.

The Board remanded this case in March 2006 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before this case can be 
decided.  

As noted in the previous remand, the veteran served in 
Vietnam; so he is presumed to have been exposed to herbicides 
in service.  See 38 C.F.R. §§ 3.307(a)(6).  The veteran also 
has diagnoses of current skin disorders, including acne, 
sebaceous cysts, and chronic rash.  

Pursuant to the Board remand, the RO requested a VA 
examination in August 2006 to determine whether the veteran 
also had a current diagnosis of chloracne, which is one of 
the disabilities that are presumed to be related to exposure 
to herbicides used in Vietnam.  See 38 C.F.R. § 3.309(e).  
The August 2006 VA examiner noted that the types of lesions 
the veteran had were acneform, superficial cyst, and papules, 
which were localized.  The diagnosis was recurrent sebaceous 
cysts.  The examination further notes, "Exam for 
Acne/Chloracne: No."  It is not clear based on this note 
whether the examiner was finding that the veteran did not 
have chloracne or that an examination to determine whether he 
had chloracne was not provided.  For this reason, another 
examination is necessary to clarify whether or not the 
veteran currently has a chloracne diagnosis.   

The Board also notes that the veteran does not have to have 
chloracne in order to receive service connection for his skin 
condition as a result of herbicide exposure.  The United 
States Court of Appeals for the Federal Circuit ("Court") 
has held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicide exposure.  Brock v. 
Brown, 10 Vet. App. 155 (1997).  This most recently was 
confirmed by the U. S. Court of Appeals for Veterans Claims 
in Stefl v. Nicholson, No. 04-2192 (U.S. Vet. App. Mar. 27, 
2007).  Thus, the veteran should be afforded a medical 
opinion to determine whether any of his skin conditions are 
related to herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations are satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), including 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for the 
appropriate VA examination, addressing 
the etiology of the veteran's current 
skin diagnoses.  If available, the same 
physician, who conducted the August 2006 
VA examination should conduct the new 
examination.  Specifically the examiner 
should do the following:

(a)  Determine whether the veteran 
currently has chloracne or other acneform 
disease consistent with chloracne.  If 
so, determine whether it is very likely, 
at least as likely as not, or unlikely 
that his current chloracne diagnosis is 
related to herbicide exposure in service.

(b)  Asses all current skin conditions 
the veteran has and determine whether any 
of the skin conditions are very likely, 
at least as likely as not, or unlikely 
related to herbicide exposure in service. 

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  The examiner must 
provide in detail the reasons and bases 
for any medical opinions given.  If it is 
not feasible to answer a particular 
question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for skin condition due 
to herbicide exposure in service.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative. After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



